DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.
The declaration under 37 CFR 1.132 filed 1/20/222 is insufficient to overcome the rejection of the claims based upon Sugiyama et al. (US PGPub 2015/0077972 A1) in view of Tamura et al. (US PGPub 2018/0100627 A1) and Kondo et al. (WO 2016/170803 A1) as set forth in the last Office action because:  
As seen in MPEP §716.02(e), an affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. 
Applicant’s Declaration compares the embodiment of Figs. 9-11, example B2 with that of a comparative example B1, which comprises a so-called clad layer appearing to be the low refractive index layer, but notably without aluminum reflection film, and also with that of comparative example B2 which comprises an aluminum reflection film, but notably without a so-called clad layer.  Applicant’s Declaration states that the output power and color unevenness of the comparative examples were deficient as compared to the inventive example.  The Applicant asserts, without proof, that the color unevenness of comparative example 1 is due to the lack of heat conduction from 
However, the primary reference and closest prior art Sugiyama et al. (US PGPub 2015/0077972 A1) Fig. 4 does not correspond to either comparative example 1 or comparative example 2.  Sugiyama et al. Fig. 3 has both low refractive index layer 6 for total reflection (Paragraph 43) and aluminum reflective layer 4 (Paragraphs 33-36).  
Therefore, the declaration fails to compare the claimed subject matter with the closest prior art and therefore fails to overcome the prima facie case of obviousness.  Furthermore, it is noted that the low refractive index layer 6 and aluminum reflective layer 4 are recognized by Sugiyama et al. as reflecting layers (Paragraphs 33-36 and 43) and further that heat is released to base body (Paragraph 44).  Therefore, even assuming arguendo that the declaration were to compare to the closest prior art, the effects recognized by Sugiyama et al. of light reflection and heat conduction appear to lead to the same results that Applicant claim as distinguishing over the prior art.
Furthermore, as seen in MPEP §716.02(b), the burden is on Applicant to establish that the results are unexpected and significant and Applicant has the burden of explaining the proffered data.  The affidavit discusses the inventive example B2 with respect to comparative examples B1 and B2, but not with respect to the prior art.  Applicant’s arguments similarly compare the example B2 as allegedly showing unexpected results with respect to the Comparative Examples, and merely concludes that results are clearly unexpected in light of the prior art without and explanation of how the cited examples relate to the prior art.  Applicant’s argument references Tables 1-3 of the specification, but similarly only assert that the tables 1-3 show unexpectedly 
Furthermore, secondary reference Tamura et al. (US PGPub 2018/0100627 A1) recognizes that color unevenness can vary with taper angle (Paragraphs 79, 85, 90, 111).  Therefore, varying taper angle is not an unexpected result.
Applicant argues that the applied prior art does not show a prima facie case of obviousness, but do not specifically point out supposed errors.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Specification
	The amendments filed 1/20/2022 are sufficient to overcome the objections to the specification stated in the previous office action.  Therefore, said objections are withdrawn.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US PGPub 2015/0077972 A1) in view of Tamura et al. (US PGPub 2018/0100627 A1) and Kondo et al. (WO 2016/170803 A1, of record).
	As to claim 1, Sugiyama et al. discloses (Fig. 4) A white light generating device for generating a white light (Paragraph 30) from an excitation light comprising a laser light having a wavelength of 280nm to 495nm (Paragraph 24), wherein said device comprises a fluorescent body 3 for generating a fluorescence having a wavelength longer than a wavelength of said excitation light (Paragraphs 30, 42, yellow), said fluorescent body 3 comprising an emission-side end surface (towards 5) for emitting said excitation light and said fluorescence (Paragraph 24), an opposing end surface (lower surface of 5 in Fig. 4) on an opposite side of said emission-side end surface, and an outer peripheral surface (inclined surface of 5), wherein said emission-side end surface has an area larger than an area of said opposing end surface, wherein said outer peripheral surface of said fluorescent body comprises an inclined part inclined with respect to a central axis of said fluorescent body, said fluorescent body 3 has a cross sectional shape of a trapezoid (Fig. 4), the device further comprising a reflection film 4 (Paragraph 33) covering the whole of said outer peripheral surface of said 

    PNG
    media_image1.png
    645
    379
    media_image1.png
    Greyscale
Sugiyama et al.
	Sugiyama et al. is discloses the peripheral surface being tilted with respect to the central axis of the fluorescent body, but is silent as to the exact tilt angle and the exact size of the fluorescent body.
	Tamura et al. teaches (Fig 15) inclining a peripheral surface angle by 10 to 60 degrees (Paragraph 52), for example 17 degrees (Paragraphs 90 and 104) with an example emission side end surface of 1.54 mm2 in order help extract the light out of the device (Paragraph 52) while preventing color unevenness (Paragraphs 79, 85, 90, 111).

    PNG
    media_image2.png
    742
    376
    media_image2.png
    Greyscale
Tamura et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to use an inclined angle of 10 to 60 degrees, particularly 17 degrees since it is taught as suitable to extract light without unevenness, as taught by Tamura et al.  2 since it is taught as suitable by Tamura et al.  While the 1.54 barely falls outside Applicant’s claimed range of 0.3 to 1.52 mm2, one having ordinary skill in the art would understand that 1.54 is merely an example provided by Tamura et al. and the emission surface would be subject to slight changes, such as by having decreased angle or decreased thickness of the fluorescent body.  Having a smaller area would lead to a thinner device overall and therefore one having ordinary skill in the art would find it obvious to make the area slightly smaller in order to decrease the size of the device.
Sugiyama et al. in view of Tamura et al. discloses that the outer peripheral surface is in the shape of a circle (Sugiyama et al. Paragraph 43), but is silent as to Applicant’s particularly claimed outer peripheral surface.
Kondo et al. discloses wherein the fluorescent body is provided as a circle or as trapezoid (Fig. 9, #41, Paragraph 29) with said outer peripheral surface of said fluorescent body comprises a bottom surface, an upper surface opposing said bottom surface and a pair of side surfaces between said bottom surface and said upper surface, thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the cross-section as trapezoidal instead of as circular, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.
As to claims 6 and 7, Sugiyama et al. in view of Tamura et al. and Kondo et al. teaches that a width of said upper surface and a thickness of said fluorescent body is 
	As to claim 9, Sugiyama et al. in view of Tamura et al. and Kondo et al. teaches a trapezoid shape as discussed in the rejections of 5-8.  The angle of the side surface with respect to the bottom surface is not explicitly recited, but since it is a trapezoid, it necessarily has angles in the range of between 0 and 90 degrees.  Therefore, the possible range overlaps significantly with the claimed range of 10 to 50 degrees and a prima facie case of obviousness is established.  Furthermore, where the general conditions of a claim are disclosed in the prior art, it is generally not inventive to discover the optimum or workable ranges by routine experimentation.  Therefore, in the absence of an explicit teaching of the exact trapezoid shape, one having ordinary skill in the art would endeavor to find optimum or workable ranges including the angles within 0 to 90 degrees.  
	As to claim 10, Sugiyama et al. discloses a reflection part 7 reflecting said fluorescence provided on said opposing end surface (Paragraph 40).
	As to claim 11, Sugiyama et al. discloses that said opposing end surface (lower surface of #5 of Fig. 4) comprises an incident surface for making said excitation light incident (excitation light incident from #1, Paragraph 23).
	As to claim 12, Sugiyama et al. discloses a heat dissipation substrate 2 (Paragraph 26) for supporting said fluorescent body 5.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875                                

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875